Case 7:20-cv-06813-VB Document 33 Filed 10/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LISA LOMBARDO, qoeesen ce, P
Plaintiff, : mo

 

v. ORDER

EQUIFAX INFORMATION SERVICES, LLC;
TRANS UNION, LLC; EXPERIAN
INFORMATION SOLUTIONS, INC.; and
JPMORGAN CHASE BANK, N.A.,
Defendants.
--- x

20 CV 6813 (VB)

 

On September 28, 2020, the Court scheduled a telephonic initial conference for October
29, 2020, at 9:30 a.m. (Doc. #20). Counsel for plaintiff and defendants Equifax Information
Services, LLC; Trans Union, LLC; and JPMorgan Chase Bank, N.A. appeared at the October 29
conference. Counsel for defendant Experian Information Solutions, Inc. (“Experian”) failed to
appear for the telephonic conference, without excuse of explanation.

Accordingly, it is HEREBY ORDERED that by November 2, 2020, counsel for

 

defendant Experian shall submit a letter explaining their failure to appear for the October 29,
2020, conference and why the court should not impose sanctions for failure to appear.
Dated: October 29, 2020

White Plains, NY
SO wud

 

Ju us| Briccetti
United States District Judge
